Per Curiam.
Our opinion directing the District Court to grant condemner’s motion to dismiss its appeal to the District Court had the effect of reinstating the award of the appraisers in the county court of Sarpy County, Nebraska. The death of one of the condemnees without revivor during the pendency of an appeal in the District Court does not change, the date, nor alter the validity of the original award of the appraisers, nor destroy the jurisdiction of the District Court to impose reasonable conditions on the dismissal of the appeal.
The judgment for attorney fees and costs is ordered to be entered as of December 11, 1980, the date the motion to dismiss was originally made and overruled.